UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4858


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO EUGENE STATEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00225-MOC-1)


Submitted:   June 22, 2015                    Decided:   July 7, 2015


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, THE LAW OFFICES OF DENZIL H. FORRESTER,
Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose,
Acting United States Attorney, Anthony J. Enright, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     An indictment charged Antonio Eugene Staten with possession

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2012) (Count 1), and using or carrying a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1) (2012) (Count 2).           Prior to trial, Staten

moved to suppress his confession, testifying that police failed to

deliver Miranda * warnings before obtaining his confession and that

police    used   threatening   and   coercive    tactics    to   obtain     his

confession.      The district court found Staten’s testimony not

credible and denied the motion to suppress.               A jury convicted

Staten on Count 1, but acquitted him on Count 2.             At sentencing,

the district court, based on Staten’s testimony at the suppression

hearing, applied a two-level obstruction of justice adjustment

when setting Staten’s Sentencing Guidelines range and imposed a

21-month sentence.         On appeal, Staten challenges the district

court’s application of the obstruction of justice adjustment.

Finding no error, we affirm.

     “We    review   the    reasonableness      of   a   sentence   under     a

deferential abuse-of-discretion standard, first ensuring that the

district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines



     *   Miranda v. Arizona, 384 U.S. 436 (1966).

                                     2
range.”    United States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014)

(internal quotation marks and brackets omitted).               In reviewing the

district court’s application of the Guidelines and its imposition

of a sentencing adjustment, we review factual findings for clear

error, legal conclusions de novo, and unpreserved arguments for

plain error.     United States v. Strieper, 666 F.3d 288, 292 (4th

Cir. 2012).

     An    obstruction      of   justice    adjustment    is   appropriate,    as

relevant     here,   when    a   defendant     provides    “materially      false

information to a judge or magistrate judge.”                   U.S. Sentencing

Guidelines Manual § 3C1.1 cmt. n.4(F) (2013).                   Information is

“material” where, “if believed, [it] would tend to influence or

affect the issue under determination.”            USSG § 3C1.1 cmt. n.6.

     Having reviewed the record, we reject Staten’s argument that

the district court failed to sufficiently articulate its reasons

for applying the adjustment.         The district court’s statement that

Staten’s testimony at the suppression hearing was “completely

concocted in order to try and get out of a confession” encompasses

all of the elements necessary to impose the adjustment and permits

for meaningful appellate review.            Cf. United States v. Perez, 661

F.3d 189, 193 (4th Cir. 2011) (“[R]equiring district courts to

clearly    articulate    the     findings    necessary    to    reach   a   legal

conclusion preserves our ability to conduct meaningful appellate

review.”).

                                       3
       Staten also contends that the district court erred with

respect to its credibility determination.           We “defer to a district

court’s credibility determinations, for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”           United States v. Abu Ali,

528    F.3d   210,   232   (4th   Cir.   2008)   (internal   quotation   marks

omitted).      Staten’s arguments regarding who actually owned the

firearm are irrelevant to whether he provided false statements

when he testified that police did not deliver timely Miranda

warnings.

       Finally, Staten argues that even if his statements were false,

they were not material because they did not impact the jury’s

verdict.      Because Staten did not raise this argument in the

district court, we review for plain error.            Strieper, 666 F.3d at

292.    When Staten testified, “the issue under determination” was

whether his confession was admissible.             Staten’s false testimony

about events surrounding his confession was clearly material to

the admissibility of that confession.

       Accordingly, we affirm the district court’s judgment.               We

dispense with oral argument because the facts and legal contentions

are adequately expressed in the materials before this court and

argument would not aid the decisional process.

                                                                    AFFIRMED



                                         4